The action was on a promissory note. The plea was usury, in short by consent. The cause was submitted to the trial judge, sitting without a jury, on an agreed statement of facts.
Under the evidence the consideration for the note sued on was $92.50 and a coupon issued by "Merchants Coupon Service Company" of the face value of $10 and an agreed value of $7.50. The defendant executed the note for $100 and by agreement accepted as the consideration $92.50 in cash and the coupon for $10 at a discount of $2.50. This coupon defendant afterwards used in making payment for a purchase of goods, at its face value. The note called for 8 per cent. interest per annum. This is not usury and the trial court so correctly held. 66 Corpus Juris 172 (§ 61); Hogan v. Thompson,186 Ark. 497, 54 S.W.(2d) 303.
The judgment is affirmed.
Affirmed.